Citation Nr: 0000338	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-28 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for residuals of a repair 
of the anterior cruciate ligament of the right knee, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1980 to October 
1982.

This appeal arises from a decision by the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected residuals of a repair of the 
anterior cruciate ligament of the right knee are manifested 
by extension to 20 degrees, flexion to 90 degrees, with 
significant discomfort beyond those points and pain on varus 
and valgus stress. 


CONCLUSION OF LAW

An evaluation greater than 30 percent for residuals of a 
repair of the anterior cruciate ligament of the right knee is 
not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.71a, Codes 5256-5262 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had a repair of the right anterior cruciate 
ligament performed in May 1982 and separated from active 
service in October 1982.  Service connection was established 
for a right anterior cruciate ligament rupture by rating 
decision dated in October 1983 and a 10 percent evaluation 
was awarded under diagnostic code 5257.  An August 1985 VA 
orthopedic examination noted that the range of motion of the 
right knee was from 0 to 125 degrees.  The 10 percent 
evaluation was continued by rating decision dated in August 
1985.

In August 1994 the veteran requested an increased rating.  VA 
outpatient treatment records dated from July to October 1994 
indicate that he complained of swelling, instability, locking 
buckling and chronic pain that increased with activity.  He 
had reinjured his knee that August when he hit it on a 
forklift.  On examination no effusion was noted.  Range of 
motion was from 5 to 130 degrees.  The X-ray report states 
that there was no evidence of fracture, dislocation or joint 
effusion.  The assessment was symptoms consistent with 
patellofemoral pathology.  A February 1995 rating decision 
continued the 10 percent evaluation based on the VA treatment 
notes.  

During the veteran's personal hearing in May 1996 he 
testified that he could no longer play sports because of his 
right knee disability.  It hurt 99 percent of the day and if 
he turned it sometimes buckled and gave out.  Weather changes 
intensified the pain.  It was hard to go up stairs or use a 
ladder.  Kneeling, bending or standing for long periods 
caused pain.  He did not run or even walk quickly.  He missed 
one day of work about every other month because of his knee.  
He was doing daily physical therapy consisting of working 
with weights and soaks in a Jacuzzi.  The physical therapy 
had helped the muscles above and below his knee to some 
degree.  Over the counter medications do not help.  He had 
used an Ace bandage and had used a leg immobilizer about 25 
times within the past year.  He had also used a cane.  All of 
his treatment within the past two years had been at the VA.

A June 1996 VA orthopedic examination report states that the 
veteran walked with a definite limp.  The muscles appeared to 
be normal.  The surgical scar was well healed.  Tenderness 
was elicited on palpation over the medial joint line in the 
medial aspect of the patella.  Extension was 20 degrees short 
of full and flexion was to 90 degrees.  Extension and flexion 
were limited by significant discomfort.  He had pain in the 
medial aspect of the knee on varus and valgus stress.  There 
was no evidence of anterior cruciate ligament instability.  
He had 5/5 strength in all muscle groups although he had 
significant limitation due to pain.  The assessment was 
painful right knee.

A July 1996 rating decision noted the examination report and 
the veteran's testimony and increased the rating to 20 
percent under diagnostic code 5257, effective August 4, 1994, 
the date of the increased rating claim.

An August 1999 rating decision found that the July 1996 
decision contained clear and unmistakable error by not 
increasing the rating to 30 percent under diagnostic code 
5261 for limitation of extension.  The decision made the 30 
percent evaluation effective the date of the increased rating 
claim.  

Analysis

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran is currently in receipt of a 30 percent 
disability evaluation under Diagnostic Code (Code) 5261 for 
residuals of a repair of the anterior cruciate ligament of 
the right knee.  Under Code 5261, limitation of extension of 
the leg is rated as follows: limited to 45 degrees 50 percent 
disabling; to 30 degrees 40 percent; to 20 degrees 30 
percent; to 15 degrees 20 percent; to 10 degrees 10 percent 
and to 5 degrees noncompensable.  38 C.F.R. § 4.71a (1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Specifically, the 
Board has considered Code 5256, for which an evaluation in 
excess of 30 percent is permitted.  However, as there is no 
medical evidence of ankylosis necessary for a diagnosis under 
Code 5260, this diagnostic code is factually inapplicable in 
the present case.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

The June 1996 VA examination report indicates that the 
veteran's right knee range of motion results were extension 
to 20 degrees and flexion to 90 degrees.  Normal ranges are 
extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. 
§ 4.71, Plate I (1999).  The report notes that the veteran 
had significant limitation of motion due to pain, but is 
negative for evidence of subluxation, anterior cruciate 
ligament instability, excess fatigability or incoordination.

The Board finds that the evidence does not support any 
increase on the basis of functional impairment.  38 C.F.R. § 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 (1996).  
The veteran's pain was noted on the most recent VA 
examination.  However, the Board observes that medical 
evidence fails to reveal any significant chronic impairment 
in addition to that attributable to the veteran's limitation 
of flexion under diagnostic code 5261.  There is no medical 
evidence of weakness or incoordination of the veteran's right 
knee.  Therefore, the Board finds no chronic functional 
impairment pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 to 
warrant a rating greater than the current 30 percent.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. § 4.7.  Therefore, the 
Board is compelled to conclude that the weight of the 
evidence is against the veteran's claim and that an increased 
evaluation for residuals of a repair of the anterior cruciate 
ligament of the right knee is not warranted.  The Board has 
carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced 
that there is any doubt as to any material issue.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for residuals of a 
repair of the anterior cruciate ligament of the right knee is 
denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

